Citation Nr: 1446739	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran and his mother testified at a September 2012 videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Review of Virtual VA and the Veterans Benefits Management System electronic files reveals no information pertinent to this claim.


REMAND

Remand is required to ensure that all necessary development is completed.  At the September 2012 hearing, the Veteran testified that he was not exactly sure how long he had been treated at VA but that it had been "some years now."  The claims file includes VA treatment records from January through August 2012, which appear to have been submitted by the Veteran or his representative.  The Board finds that remand is warranted to obtain any outstanding, pertinent VA treatment records.  

The Veteran was provided a relevant VA examination in October 2010.  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Although the examiner noted that the claims file was reviewed, the description of the history of the condition (that the Veteran "injured his back apparently jumping off airplanes sometimes in the 1980s") raises a question as to the thoroughness of that review and as to whether the opinion was based on an accurate factual premise, given that the service treatment records show multiple complaints of back pain from 1979 to 1980.  See Reonal v. Brown, 5 Vet. App. 458, 461 ("An opinion based upon an inaccurate factual premise has no probative value.").  The examiner diagnosed chronic lumbar strain with very mild degenerative changes in the spine and opined that the Veteran's current lower back condition is not caused by or due to the back condition treated in the service.  The rationale provided was that the Veteran is 52 years old and the minimal changes of the spine are consistent with his age.  It is not clear whether the examiner was referring only to the mild degenerative changes or also to the chronic lumbar strain.  Additionally, the examiner's opinion does not adequately account for the Veteran's assertion that he has experienced back pain and muscle spasms since service.  As a result, a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records of pertinent VA treatment.  Appellant's assistance in identifying locations of the treatment should be solicited as needed.

2.  After any additional records are associated with the claims file and whether or not additional records are obtained, schedule the Veteran for a VA examination of his low back with an examiner who has not previously examined or treated him.  The examiner must review the claims file, including the Veteran's service treatment records, and document such consideration.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case (including the documented in-service reports of back pain) and any medical studies or literature relied upon.  The examiner is advised that the Veteran is competent to report past and present symptoms and that his reports must be addressed in the examiner's explanation.  If unable to provide any requested opinion without resorting to mere speculation, explain why that is the case.  All indicated tests and studies should be performed.  The examiner is asked to:  

Examine the Veteran and diagnose any current low back disorders.  For each and every diagnosed low back disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the low back disorder had onset during or was caused by the Veteran's military service, including but not limited to back pain reported in October 1979 and February, March, and April 1980.  

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


